NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

NATHANIEL MCDANIEL,
Petitioner,

V.

UNITED STATES POSTAL SERVICE,
Respondent.

2012-3183

Petition for review of the Merit Systems Protection
Board in case no. SF0353110075-I-2.

ON MOTION '

ORDER

Nathaniel McDanie1 moves for leave to proceed in
forma pauperis

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted.

NATHANIEL MCDANIEL V. USPS 2

FoR THE CoURT

AUG 24 2012

/s/ J an Horbaly
Date J an Horbaly

Clerk

cc: Nathanie1 McDanie1

Jeanne E. Davidson, Esq.
s21
LED
"~‘~¢.=:e":z§§:i"&§%v~°'rf°“
AUG 2 4 2012

JAN HORBALY
C|.EBK